Citation Nr: 0218406	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  93-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals 
of a fracture of the distal right tibia and fibula, with 
fibrous partial ankylosis of the right ankle and subtalar 
joint, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for right ulnar 
nerve palsy, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for left ulnar 
nerve palsy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
case back to the RO in January 1995, and the case has now 
been returned to the Board.  

The veteran also initiated appeals as to the issues of 
entitlement to an increased evaluation for multiple scars 
and entitlement to service connection for bilateral 
hearing loss and was issued Statements of the Case as to 
those issues in April and August of 1996.  However, the 
veteran has not presented further argument as to those 
issues, and, in the absence of a Substantive Appeal, the 
Board finds that these issues are not presently before the 
Board on appeal. 

In October 2002, the veteran notified the RO that he was 
in disagreement with the effective date of March 1, 2002 
assigned for his service-connected low back disorder in a 
September 2002 rating decision and noted that his original 
claim for service connection for this disability was 
received by the RO in 1992.  Subsequently, in a November 
2002 rating decision, the RO assigned an effective date of 
August 13, 1992 for this grant of service connection and 
noted that this effective date was the date that the 
veteran filed his initial claim.  This grant appears to be 
a full grant of the benefit specified by the veteran in 
his October 2002 letter, and the Board therefore finds no 
need for this matter to be remanded back to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's symptoms of PTSD have included 
detachment from social activities, nightmares, flashbacks, 
an exaggerated startle response, hypervigilance, and sleep 
disturbances; however, the veteran has been consistently 
employed during the pendency of this appeal, and his 
overall disability is significantly less than severe in 
degree.

3.  The veteran's right lower extremity disability is 
productive of significant limitation of motion and 
ankylosis of the ankle, pain, atrophy, and reduced 
strength of certain muscles; however, there is no evidence 
of nonunion of the tibia and fibula, ankylosis of the 
ankle in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees (with abduction, 
adduction, inversion, or eversion deformity), or complete 
paralysis of the internal popliteal (tibial) nerve.

4.  The veteran's right ulnar nerve palsy is moderate in 
degree, with pain, weakness, significant atrophy, and no 
more than moderate limitation of motion of the wrist; 
significantly, there is evidence showing that the veteran 
is right-handed.

5.  The veteran's left ulnar nerve palsy is mild in 
degree, with pain, weakness, minor atrophy, and no more 
than slightly limited motion of the wrist. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the distal right tibia and 
fibula, with fibrous partial ankylosis of the right ankle 
and subtalar joint, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 
5311 (2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 
(1996).

3.  The criteria for a 30 percent evaluation for right 
ulnar nerve palsy have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.69, 4.124a, Diagnostic Code 8516 
(2002).

4.  The criteria for an evaluation in excess of 10 percent 
for left ulnar nerve palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.69, 4.124a, Diagnostic Code 
8516 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a 
September 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claims, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

II.  PTSD

In the appealed May 1991 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective from October 1990.

The RO based this initial grant on the report of a March 
1991 VA psychiatric examination.  During this examination, 
the veteran reported recurrent nightmares about Vietnam, 
"okay" sleep, chronic tension, a startle reaction, 
irritability, anxiety, panic attacks, avoidance responses, 
and emotional detachment from others.  The examiner 
diagnosed PTSD, with symptoms including recurrent 
nightmares of traumatic stressors, occasional panic 
attacks, numbing of affect, generalized anxiety, avoidance 
of reminders of traumatic events, and poor sociability.

In a January 1992 statement, a private psychologist noted 
that the veteran's PTSD "adversely affects most aspects of 
his life," with nightly sleep disturbances, difficulty 
relating to others, rage outbursts, social isolation (even 
from his family), lack of communication, and difficulty 
maintaining attention and concentration.  His therapeutic 
process was described as "slow and labored."  In a May 
1992 statement, this same psychologist also noted that the 
veteran had reported being unable to work 40 hours per 
week on account of his pain from service-connected 
physical injuries.  

During his June 1992 VA hearing, the veteran concentrated 
his testimony on his social isolation and detachment from 
his family.  Subsequently, in an August 1992 hearing 
officer's decision, the evaluation for the veteran's PTSD 
was increased to 50 percent, effective from October 1990.  
This evaluation has since remained in effect and is at 
issue in this case.

The veteran underwent a further VA PTSD examination in 
December 1995, during which he reported that he was 
working full-time as a landscape instructor.  Specific 
symptoms reported by the veteran included panic attacks 
two or three times per week, difficulty with anger, 
avoidance of socialization, restless sleep, and 
hypervigilance.  The examination revealed no psychosis, 
and cognition, orientation, memory, and speech were within 
normal limits.  The veteran had trouble verbalizing his 
thoughts and feelings, preferring to remain rather guarded 
and private.  No suicidal or homicidal ideation was 
expressed.  The diagnosis was PTSD, with a Global 
Assessment of Functioning (GAF) score of 52 assigned.  

A VA social work report, also from December 1995, 
indicates that the veteran was fully employed and "able to 
pursue a vocational life since recovery from his wounds."  
However, he was also noted to be angry, emotionally 
isolated, and subject to feelings of victimization.

The veteran underwent a VA psychiatric examination (at a 
private facility) in January 1999, during which he 
reported working as a landscaping instructor for the past 
four to five years.  He reported anxiety, mistrust of 
others, jumpiness, and paranoia.  However, he also stated 
that his condition had not changed since 1997.  Upon 
questioning from the examiner, the veteran denied 
delusions, hallucinations, obsessive or ritualistic 
behavior, and suicidal and homicidal ideation.  His memory 
was noted to be intact, but he reported poor 
concentration.  The diagnosis was PTSD, with a GAF score 
of 55 assigned.  The examiner noted that the veteran 
avoided talking about his experiences and that he was 
"still functioning on the edge all the time" despite 
apparently successful use of Zoloft.

During his March 2002 VA psychiatric examination 
(conducted by a private psychiatrist), the veteran 
reported that he was currently working for the state of 
California as a plant instructor.  Upon examination, the 
veteran was very anxious, and the examiner had difficulty 
getting him to talk about his Vietnam experiences.  The 
veteran stated that it was becoming harder for him to keep 
up with work and that he tended to avoid others when 
depressed.  During the mental status examination, he 
denied delusions, hallucinations, inappropriate behavior, 
and homicidal and suicidal ideations (although he did 
admit to suicidal thoughts in the past).  His memory was 
intact.  Although he denied obsessive and ritualistic 
behavior, he did admit to checking the perimeter of his 
house on a regular basis at night.  He described his 
anxiety attacks as feeling paranoid and shaky, with an 
increased heart rate, rapid breathing, and sweatiness.  In 
terms of depression, he reported that he sometimes would 
not want to leave his bed and would call in sick at work.  
He denied current impulse control problems but stated 
that, in the past, there had been incidents where he would 
throw things around.  Additionally, he reported waking up 
two to three times per night and feeling tired in the 
morning.  He described nightmares, dreams, and perceptions 
about Vietnam and stated that he avoided activities, 
places, and people that would remind him of the war.  
Finally, he noted his lack of interest in social 
interaction, flashbacks of Vietnam, hypervigilance, and 
exaggerated startle response.  The examiner diagnosed PTSD 
and assigned a GAF score of 65.  

The RO has evaluated the veteran's PTSD under the 
provisions of Diagnostic Code 9411, which have been 
revised during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the 
VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If 
the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  
However, the Board may apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 
3-2000 (April 10, 1999).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), in effect through November 6, 1996 and 
applicable in this case under Karnas,, a 50 percent 
disability evaluation for PTSD encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation under the old criteria of 
Diagnostic Code 9411 was warranted for situations where 
the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment. 

A 100 percent evaluation under the old criteria of 
Diagnostic Code 9411 was in order in cases where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or a demonstrable 
inability to obtain or retain employment.  The Court has 
held that the latter criteria present three independent 
bases for a grant of a 100 percent evaluation under 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 
95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002), a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name.

In this case, the veteran's most significant symptom of 
PTSD appears to be his impairment of social functioning; 
he has regularly described detachment from social 
activities.  Other notable symptoms shown over the 
pendency of this appeal have included nightmares, 
flashbacks, an exaggerated startle response, 
hypervigilance, and sleep disturbances.  The veteran's 
symptomatology has been essentially consistent over the 
pendency of this appeal.  See Fenderson v. West, supra.

However, the evidence of record does not reflect that the 
symptoms required for an initial evaluation in excess of 
50 percent for PTSD under the old criteria of Diagnostic 
Code 9411 have been shown in this case.  In terms of the 
old criteria, the Board simply does not find any evidence 
of severe PTSD.  First, the veteran has been employed 
consistently during the pendency of this appeal.  Second, 
the GAF scores assigned during the pendency of this appeal 
have ranged from 52 to 65.  Under the provisions of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), these scores suggest a disability that is no 
more than moderate in degree.  While the Board views the 
overall symptomatology as commensurate with the presently 
assigned 50 percent evaluation, this symptomatology is 
markedly less than severe in degree.

The Board has therefore considered the revised criteria of 
Diagnostic Code 9411.  The symptoms listed for a 70 
percent evaluation include suicidal ideation, obsessional 
rituals which interfere with routine activities, near-
continuous panic or depression, and impaired impulse 
control.  The Board is aware that the veteran has reported 
a history of suicidal thoughts and impulse problems (i.e., 
throwing things), but he has denied current symptoms at 
each available opportunity.  Similarly, while the veteran 
has reported ritualistically checking the perimeter of his 
house, the Board does not view this as the type of symptom 
that necessarily interferes with his routine activities.  
Overall, the symptoms listed for a higher evaluation (70 
percent) under the revised criteria of Diagnostic Code 
9411 have not been met.

As neither set of criteria for an initial evaluation in 
excess of 50 percent for PTSD has been met in this case, 
the preponderance of the evidence is against the veteran's 
claim for this benefit, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, 
that doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 
 

III.  Right lower extremity disability

In a February 1971 rating decision, the San Francisco, 
California VARO granted service connection for shell 
fragment wounds of the trunk and extremities and assigned 
an evaluation of "30% or more."  In a subsequent rating 
decision, issued in August 1971, the RO increased this 
grant to 100 percent, effective from March 1971, and 
listed multiple anatomic areas, including the right ankle.  
The RO assigned separate evaluations for the veteran's 
shell fragment wound disabilities in a May 1972 rating 
decision, with a 30 percent evaluation assigned for the 
right lower extremity disability as of August 1972.  This 
evaluation has since remained in effect and is at issue in 
this case.  

During his February 1991 VA medical examination, the 
veteran reported pain in his right leg with standing or 
walking for more than one-half hour.  The examination 
revealed two depressed scars, with no edema present.  
Range of motion testing of the right ankle revealed 
dorsiflexion to zero degrees (with the normal measurement 
listed as 10 degrees) and plantar flexion to 30 degrees 
(with the normal measurement listed as 45 degrees).  The 
veteran reported that there was pain with such motions.  
Inversion and eversion of the right ankle was limited and 
virtually nonexistent.  Strength was diminished to 2 to 
3/5 in the right leg.  The right calf at its largest 
circumference was 14.25", as opposed to 15.0" on the left.  
The impression was a residual of a fractured distal right 
tibia and fibula, with fibrous partial ankylosis of the 
right ankle and subtalar joint.  The examiner further 
noted that the veteran had a marked limp that favored the 
right lower extremity but improved somewhat after a few 
steps and that the right leg measured 3/4" shorter than 
the left leg.  X-rays revealed a healed fracture deformity 
of the distal fibula and tibia, with a normal ankle joint 
and shrapnel.  

The veteran appeared for a VA hearing in June 1992, during 
which he described his right leg pain as "about 7 or 8" on 
a scale from one to ten and noted that his leg would often 
begin swelling after standing for three or four hours.

During a January 1996 VA examination, the veteran reported 
pain in both ankles.  An examination of the joints 
revealed no swelling, edema, or erythema.  No strength 
limitation was noted in either leg, although there was a 
patch of numbness around the area of the shrapnel wound in 
the right foreleg.  The examiner noted that it was 
possible that the veteran was having reflex sympathetic 
dystrophy pain around the shrapnel wound and that the 
right leg was shorter than the left leg.  Both legs were 
noted to be quite deformed.  However, there were no 
limitations of motor functions of the muscles and no 
dermatomal or other serious neurological deficits.  
X-rays revealed an old healed fracture of the distal right 
tibia and fibula, with residual lateral displacement of 
the distal fragments.  

The veteran underwent a VA examination (at a private 
facility) in January 1999, during which he reported right 
leg weakness and pain when walking for longer than 20 
minutes at a time.  The examination revealed right ankle 
dorsiflexion to five degrees, plantar flexion to 15 
degrees, and no inversion or eversion.  There was a 
reduction in strength of the anterior tibialis, 
gastrocnemius, and peronealis muscles on the right.  Also, 
the right leg was one inch shorter than the left leg, and 
the right calf measured one inch less in circumference 
than the left calf.  The examiner noted fibrous ankylosis 
of the ankle upon range of motion at the toes, with pain, 
loss of motion, and muscle loss.  In a February 1999 
addendum, the examiner also noted that the range of motion 
of the right ankle was limited by mechanical inability.  
Also, x-rays revealed a distal tibia fracture, with 
multiple pieces of shrapnel present, union of the tibia 
and fibula, and loss of syndesmosis.  

In March 2002, the veteran underwent a further VA 
examination with a private examiner.  During this 
examination, he reported a constant ache in the right 
lower extremity, with associated weakness, soreness, and 
limping.  This pain and weakness was reported to increase 
with walking for more than 20 minutes, especially on a 
hard surface.  The examination revealed dorsiflexion 
limited to five degrees (with the normal finding being 20 
degrees), plantar flexion to 15 degrees (with the normal 
finding being 40 degrees), and no inversion or eversion.  
The examination was negative for crepitation, palpable 
spurs, and instability.  Range of motion of the right 
ankle was limited by pain at the extreme ranges of motion, 
with no fatigue, weakness, incoordination, or lack of 
endurance.  Muscle strength testing revealed 2/5 strength 
of the anterior tibialis muscle, 4/5 strength of the 
gastrocnemius muscle, and 4/5 strength of the peronealis 
muscle.  There was atrophy of the right thigh and calf.  
The right calf circumference and leg length were each one 
inch less than the corresponding measurements on the left.  
The pertinent diagnosis was multiple lower extremity 
injuries from shell fragments, with a fracture of the 
right distal tibia and fibula, partial ankylosis of the 
right ankle, and injury to the peroneal nerve of the right 
lower extremity.  The examiner emphasized that, other than 
the noted plantar flexion and dorsiflexion measurements, 
the ankle had no motion.  Also, there was fibrous 
ankylosis of the ankle, with loss of range of motion of 
the toes.  As a result, the veteran was noted to be 
limited from activities requiring prolonged standing, 
walking (including on uneven terrain), running, and 
jumping.

By regulatory amendment effective July 3, 1997, changes 
were made to the schedular criteria for evaluation of 
muscle injuries, as set forth in 38 C.F.R. § 4.56.  See 62 
Fed. Reg. 30235-30240 (1997).  Where pertinent laws or 
regulations change while a case is pending, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. at 312-13. The substantive 
differences between the old criteria and the revised 
criteria are relatively minor.

Under the prior criteria, severe muscle disability is 
shown by a through and through or deep penetrating wound 
due to a high velocity missile; large or multiple low 
velocity missiles; the explosive effect of a high velocity 
missile; or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding, and cicatrization.  
Objective findings of a severe wound are extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  X-rays may show minute multiple scattered 
foreign bodies, indicating the spread of intermuscular 
trauma and the explosive effect of the missile.  Palpation 
shows moderate or extensive loss of deep fascia or of 
muscle substance, and soft or flabby muscles are noted in 
the wound area.  Muscles do not swell and harden normally 
in contraction.  Tests of strength or endurance compared 
with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present, 
but a diminished excitability to faradic current compared 
with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction 
of the opposing group of muscles, if present, indicates 
severity.  Adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there is 
sufficient evidence of severe disability.  38 C.F.R. § 
4.56(d) (1996).

Also, under the old criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72 (1996).

Under the revised rating criteria, a severe disability of 
the muscles is shown by a through and through or deep 
penetrating wound due to a high velocity missile, or large 
or multiple low velocity missiles, or with a shattering 
bone fracture or an open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown 
for moderately severe muscle injuries; and, if present, 
evidence of an inability to keep up with work 
requirements.  Objective findings include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the missile track.  Palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles 
in the wound area.  Muscles swell and harden abnormally in 
contraction.  The tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs of 
severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the 
missile; adhesion of a scar of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; 
diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle; and induration or atrophy 
of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2002). 

Additionally, under the new rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (2002).

Under 38 C.F.R. § 4.73, Diagnostic Code 5311 (2002), 
pertaining to spinal muscles (Group XI), severe disability 
warrants a 30 percent evaluation.  The functions of this 
muscle group include plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and 
flexion of the knees.  Since the presently assigned 30 
percent evaluation represents the highest available 
evaluation for a Group XI muscle disability, the Board has 
considered other diagnostic criteria for determining 
whether a higher evaluation is warranted.  In this regard, 
the Board is aware that the veteran's disability is 
productive of multiple symptoms, including significant 
limitation of motion, pain, partial ankylosis, atrophy, 
and reduced strength of certain muscles.  

However, there is no evidence of nonunion of the tibia and 
fibula, with loose motion and the requirement of a brace 
(the criteria for a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2002)); ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees with abduction, 
adduction, inversion, or eversion deformity (the criteria 
for a 40 percent evaluation under Diagnostic Code 5270); 
or complete paralysis of the internal popliteal (tibial) 
nerve, with plantar flexion lost, frank adduction of the 
foot impossible, flexion and separation of the toes 
abolished, no muscle of the soles that can move, or (in 
lesions of the nerve high in popliteal fossa) lost plantar 
flexion of the foot (the criteria for a 40 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8524)).   

The Board has also considered the impact of any painful 
motion, functional loss due to pain, or excess 
fatigability in evaluating the veteran's disorder.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45 (2002).  In this regard, the Board notes 
that the March 2002 VA examination revealed that range of 
motion of the right ankle was limited by pain at the 
extreme ranges of motion, but there was no evidence of 
fatigue, weakness, incoordination, or lack of endurance.  
As such, the symptoms contemplated by 38 C.F.R. §§ 4.40 
and 4.45 are, in this case, essentially consistent with 
the presently assigned 30 percent evaluation and do not, 
in and of themselves, warranted a higher evaluation.

Overall, the Board has considered all potentially 
available diagnostic criteria but finds no basis for an 
evaluation in excess of 30 percent for the veteran's 
residuals of a fracture of the distal right tibia and 
fibula, with fibrous partial ankylosis of the right ankle 
and subtalar joint.  As such, the preponderance of the 
evidence is against his claim for this benefit, and the 
claim must be denied.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) are not 
applicable.


IV.  Ulnar nerve palsy of both wrists

In a February 1971 rating decision, the San Francisco VARO 
granted service connection for shell fragment wounds of 
the trunk and extremities and assigned an evaluation of 
"30% or more."  The Board observes that, at the time of 
this decision, the claims file included service medical 
records indicating that the veteran was left-handed.  In a 
subsequent rating decision, issued in August 1971, the RO 
increased this grant to 100 percent, effective from March 
1971, and listed multiple anatomic areas, including 
bilateral ulnar nerve palsy.  The RO assigned separate 
evaluations for the veteran's shell fragment wound 
disabilities in a May 1972 rating decision, with a 20 
percent evaluation assigned for the right wrist and a 10 
percent evaluation assigned for the left wrist as of 
August 1972.  These evaluations have since remained in 
effect and are at issue in this case.

During his June 1992 VA hearing, the veteran described 
weakness in both arms and indicated that the pain was 
worse in the right wrist.  

The veteran reported pain in the forearms during his 
January 1996 VA examination.  The examination revealed 
numbness in the ulnar nerve distribution in the right arm 
involving the little finger and the next finger, but no 
strength deficits were reported.  

In January 1999, the veteran was evaluated by a 
neurologist for VA examination purposes.  During this 
examination, the veteran reported pain over the ulnar 
borders of both forearms, with the right much worse than 
the left, and numbness of the fourth and fifth digits 
bilaterally.  The examination revealed significant atrophy 
of the right first dorsal interosseus and abductor digiti 
minimus muscle, as well as slight atrophy of all intrinsic 
hand muscles of the right hand sparing the abductor 
pollicis brevis, very minor atrophy of the left first 
dorsal interosseus, and slight claw hand deformity of the 
right fourth and fifth finger flexes.  Wrist flexors and 
extensors were normal bilaterally.  Deep tendon reflexes 
were absent.  Sensory testing revealed a bilateral loss to 
light touch and pinprick over the ulnar area of the hand, 
fifth finger, and ulnar site of the fourth finger.  The 
sensory loss territory mapped out to pinprick and light 
touch was consistent with the territory of the ulnar 
nerve.  Range of motion testing revealed bilateral finger 
flexion to 170 degrees, full finger extension (except for 
residual claw-type deformity of the right fourth and fifth 
digits, which could be overcome passively and actively), 
wrist extension to 50 degrees (with 70 degrees noted to be 
normal), and wrist extension to 75 degrees (with 80 
degrees noted to be normal).  The diagnosis was bilateral 
ulnar nerve palsies caused by shrapnel wounds which, based 
on superficial entry scars, were anatomically appropriate 
to cause damage to the ulnar nerve.  Objective factors 
included shrapnel scars over the courses of the ulnar 
nerves, bilateral hand atrophy in a pattern consistent 
with ulnar nerve loss, and weakness and sensory 
dysfunction in a pattern consistent with the ulnar nerves.  

A second examination, also conducted at a private facility 
in January 1999, revealed right wrist flexion to 30 
degrees, extension to 30 degrees, ulnar deviation to 35 
degrees, and radial deviation to 15 degrees; and left 
wrist flexion to 60 degrees, extension to 70 degrees, 
ulnar deviation to 35 degrees, and radial deviation to 15 
degrees.  There was a scar visible on the lateral side of 
the right wrist and a loss of the interosseous mass on the 
right.  The veteran was noted to be right hand dominant.  
The examiner further noted numbing and tingling of the 
upper extremities, with reference to involvement of the 
ulnar nerve.  In a February 1999 addendum, the examiner 
stated that the veteran's wrist motion was limited by pain 
and weakness.

During his February 2002 VA neurological examination 
(conducted by a private doctor), the veteran reported pain 
and weakness of the hands, worse on the right.  The 
examination revealed first dorsal interosseous atrophy of 
the right hand.  Bilateral dorsal and palmar interossei 
motor functioning was 4.5/5, while finger flexors, 
extensors, and abductor pollicis brevis were 5/5.  Deep 
tendon reflexes were normal in the upper extremities.  A 
sensory examination revealed a loss bilaterally over the 
fifth finger and the ulnar portion of the fourth finger.  
Range of motion testing of all joints of the hands and 
wrists was within normal limits.  Specifically, range of 
motion testing reviewed bilateral thumb radial and palmar 
abduction to 70 degrees; metacarpal phalangeal joint and 
interphalangeal joint flexion to 60 degrees; index, 
middle, ring, and little finger distal interphalangeal 
joint and metacarpal phalangeal joint flexion to 90 
degrees; proximal interphalangeal joint flexion to 100 
degrees; wrist dorsiflexion to 70 degrees; wrist palmar 
flexion to 80 degrees; wrist radial deviation to 20 
degrees; and wrist ulnar deviation to 45 degrees.  There 
was no evidence of pain, weakness, fatigue, lack of 
endurance, or incoordination with such testing.  The 
diagnosis was bilateral hand weakness, paresthesia, and 
right hand atrophy secondary to ulnar nerve injuries, 
which were secondary to shrapnel injuries.  

The veteran's March 2002 VA examination (conducted by a 
private examiner), which primarily addressed other 
disabilities, revealed numbness of the bilateral lateral 
forearms that extended to the ring and fifth fingers, 
evidence of bilateral ulnar neuropathy, and loss of 
sensation at the ulnar aspect of the right arm.  

The RO has evaluated the veteran's ulnar nerve palsy 
disabilities under 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2002).  This section includes different evaluations 
for major and minor joints.  However, in this case, the 
veteran has been noted on separate occasions to be both 
right-handed and left-handed.  The RO has consistently 
treated his left hand as dominant, evidently in view of 
his service medical records.  See 38 C.F.R. § 4.69 (2002).  
However, the Board finds that there is real doubt as to 
whether the left hand is, in fact, dominant, given the 
findings from the noted January 1999 VA examination.  
Accordingly, and in view of the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002), the Board has resolved 
all doubt in favor of the veteran and, for purposes of 
this decision, will evaluate both the left and right wrist 
disorders under the criteria for a major joint.

The specific criteria for a major joint under Diagnostic 
Code 8516 reflect that a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar 
nerve, while a 30 percent evaluation is in order for 
moderate incomplete paralysis, and a 40 percent evaluation 
is warranted for severe incomplete paralysis.  A 60 
percent evaluation is warranted in cases of complete 
paralysis, with "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences, loss of extension of ring and little fingers, 
an inability to spread the fingers, an inability to adduct 
the thumb, and flexion of the wrist weakened.

In this case, the veteran's right wrist palsy has been 
shown to be productive of pain, weakness, and significant 
atrophy.  The currently assigned 20 percent evaluation 
contemplates moderate incomplete paralysis, but for a 
minor joint.  However, as indicated above, the Board will 
be treating both wrists as major joints because of the 
ambiguity in the record as to which hand is dominant.  
Accordingly, a 30 percent evaluation for the veteran's 
right wrist disability, reflecting the criteria for a 
major joint, is warranted.  That having been stated, the 
veteran's disability has also been shown to be productive 
of no more than moderate loss of wrist motion, and the 
February 2002 VA examination revealed no objective 
evidence of fatigue, lack of endurance, and 
incoordination.  As such, the veteran's right wrist 
disability is much more aptly described as moderate than 
as severe in degree, and the criteria for a 40 percent 
evaluation have not been met.

As to the left wrist, which has already been evaluated by 
the RO as dominant, the Board initially notes that, over 
the pendency of this appeal, the veteran has repeatedly 
stated that the symptomatology is much less pronounced 
than on the right.  Indeed, the substantial atrophy 
present in the right wrist area has not been objectively 
noted on the left; rather, only minor atrophy has been 
shown on the left.  Moreover, while the Board acknowledges 
the veteran's complaints of pain and numbness of the left 
wrist, recent evidence reflects no more than slight 
limitation of motion of the wrist.  Overall, the Board 
finds that this disability is no more than mild in degree, 
and the presently assigned 10 percent evaluation remains 
warranted.

In summary, the evidence supports an increased evaluation 
of 30 percent for the veteran's right ulnar nerve palsy, 
based on evaluation as a major joint, but the 
preponderance of the evidence is against his claim for an 
increased evaluation for left ulnar nerve palsy.  See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that his service-connected disabilities have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an initial evaluation in 
excess of 50 percent for PTSD is denied.

The claim of entitlement to an increased evaluation for 
residuals of a fracture of the distal right tibia and 
fibula, with fibrous partial ankylosis of the right ankle 
and subtalar joint, is denied.

A 30 percent evaluation for right ulnar nerve palsy is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to an increased evaluation for 
left ulnar nerve palsy is denied.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

